Citation Nr: 0127629	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-01 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 14, 
2000, for the assignment of a 20 percent rating for residuals 
of a fracture of the left fourth metatarsal bone with plantar 
plate and nerve irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from May 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Pittsburgh, Pennsylvania, RO which granted an increased 20 
percent rating for residuals of a fracture of the left fourth 
metatarsal bone with plantar plate and nerve irritation 
(hereinafter "left toe disorder").

In December 1996 and November 1998, the Board remanded an 
earlier appeal from a July 1992 RO decision that denied a 
claim for a compensable rating for the left toe disorder.  
However, after being granted an increased 20 percent rating, 
the veteran withdrew his appeal in December 2000.  See 
38 C.F.R. § 20.204(b) (2001) (a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision).  Accordingly, the only issue remaining in 
appellate status is as stated on the cover page of this 
decision and above.


REMAND

The veteran claims that he is entitled to an earlier 
effective date for the 20 percent rating for his left toe 
disorder.  Specifically, he has indicated that he should 
receive such benefits from the 1990 effective date of the 
grant of service connection for that condition.  The 
veteran's representative also requests that the veteran be 
afforded the benefit of the doubt. 

The record on appeal reveals that the veteran filed an 
informal claim for an increased rating for his service-
connected left toe disorder on January 24, 1992.  See 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1) 
(2001).  In granting the increased rating to 20 percent, the 
RO assigned a November 4, 2000, effective date on the basis 
that the medical evidence then established that the criteria 
for the 20 percent evaluation were met.  The RO reasoned that 
such date was the date entitlement to the benefit sought-the 
increased rating for the left toe disorder-arose.  See 38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.400(o)(2), 
3.401 (2001); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (Sept. 23, 1998).

After a preliminary review of the record on appeal, however, 
the Board finds that a remand is required to obtain 
outstanding pertinent Social Security Administration (SSA) 
records, VA treatment records, and private treatment 
records-any of which may bear on the issue under 
consideration.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Dunne v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Specifically, the Board notes that the veteran, in August 
1992, provided the RO with an authorization to obtain records 
of his on file with the SSA.  Thereafter, the veteran 
testified at an August 1993 personal hearing that he was in 
receipt of SSA disability benefits, in part, because of a 
left toe disorder.  Subsequently, the RO on a number of 
occasions attempted to obtain copies of the veteran's SSA 
records.  However, despite numerous requests for these 
records, VA only received a partial copy of the July 1993 SSA 
decision without copies of any of the medical evidence upon 
which that decision was based.  The portion of the decision 
that the RO did receive noted that the veteran testified that 
part of his problem was the result of a shattered left leg.

A review of the record on appeal also shows that the veteran 
has claimed that he received treatment for his left toe 
disorder at VA Medical Centers in Merlo Park and Palo Alto, 
California and testified that he received treatment for his 
left toe disorder at a VA Medical Center in Pittsburgh, 
Pennsylvania.  The veteran also filed evidence of treatment 
by a George R. McCollum, M.D., and filed authorizations for 
the RO to obtain treatment records from Drs. Nathan Thomas 
and Harris as well as the Meyersdale Medical Center.  
However, while the VA Medical Center in Merlo Park and Dr. 
Harris reported that they did not have treatment records of 
the veteran, complete records from all of the other above 
sources do not appear in the claims file.

As any of the outstanding records could, potentially, bear 
upon the question of the veteran's entitlement to an 
effective date earlier than November 14, 2000, for the 
assignment of the 20 percent evaluation for the service-
connected condition under consideration, a remand is 
required.  The Board would also emphasize to the RO that, as 
regards requests for records held by VA and any other Federal 
entity (including SSA), the Veterans Claims Assistance of 
2000 requires that VA must continue to attempt to obtain such 
records unless it is documented that the records don't exist, 
or that further efforts would be futile.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001)).

The above-referenced actions are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  The 
Board emphasizes, however, that the fact that specific 
actions to be accomplished have been identified does not 
relieve the RO of the responsibility to ensure that the Act 
has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act before adjudicating the claims on appeal.  

Consequently, this issue is hereby REMANDED to the RO for the 
following actions:

1. The RO should undertake all necessary 
development to obtain and associate 
with the record all outstanding 
pertinent medical records from VA 
Medical Centers in Palo Alto, 
California and Pittsburgh, 
Pennsylvania, Drs. George R. McCollum 
and Nathan Thomas, and the Meyersdale 
Medical Center, as well as medical 
records from any other source(s) or 
facility(ies) identified by the 
veteran.  If any requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified, 
consistent with the provisions of 
38 U.S.C.A. § 5103A.  

2. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.  If the 
SSA records are not available, or the 
search for any such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he and his 
representative so notified, consistent 
with the provisions of 38 U.S.C.A. 
§ 5103A.  

3. The veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should 
afford him a reasonable opportunity to 
do so before adjudicating the claim on 
appeal. 

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. the RO must review the claims file and 
ensure that all applicable 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

6. After completion of the above 
requested development, and any other 
indicated development and/or 
notification action, the RO should 
adjudicate the claim on appeal in 
light of all pertinent evidence and 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all matters 
and concerns raised in this REMAND.

7. Unless the claim is granted to the 
veteran's satisfaction, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claim's file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

